Exhibit 10.40

COGNOS INCORPORATED

2003-2016 STOCK OPTION PLAN

(2003-2008 Stock Option Plan adopted by the Cognos Board of Directors May 1,
2003, approved by the Shareholders on June 19, 2003 and by the TSX. Amendment 1
approved by Cognos Board of Directors on June 22, 2004 and Shareholders on
June 23, 2004 and by the TSX. Amendment 2 approved by Cognos Board of Directors
on April 7, 2005 and Shareholders on June 23, 2005 and by the TSX. Amendment 3
approved by Cognos Board of Directors on April 6, 2006 and Shareholders on
October 18, 2006 and by the TSX - Plan renamed 2003-2016 Stock Option Plan.
Amendment 4 approved by Cognos Board of Directors on March 29, 2007 without
Shareholder approval in accordance with Section 17 – Term and Amendment of Plan.
Amendment 5 approved by Cognos Board of Directors on May 1, 2007 without
Shareholder approval in accordance with Section 17, Term and Amendment of Plan.
Amendment 6 approved by Cognos Board of Directors on April 11, 2007, the TSX,
and on June 21, 2007 by Shareholders).

1. PURPOSE

This 2003-2016 Stock Option Plan (the “Plan”) is intended to provide incentives
to employees of Cognos Incorporated and any present or future subsidiary of the
Corporation wherever located (the “Corporation”), by providing them with
opportunities to purchase stock in the Corporation pursuant to stock options
(“Options”). Options may qualify as “incentive stock options”, or ISOs, under
Section 422(b) of the United States Internal Revenue Code of 1986, as amended
(the “Code”). Options that are not ISOs are “non-qualified stock options” or
NQOs.

2. ADMINISTRATION OF THE PLAN

A. The Plan shall be administered by the Human Resources & Compensation
Committee (the “Committee”) of the Board of Directors of the Corporation (the
“Board”).

B. Subject to the terms of the Plan, the Committee shall have the authority to
(a) determine the employees of the Corporation and any Subsidiary (from among
the class of employees eligible under paragraph 3) to whom Options may be
granted; (b) determine the time or times at which Options may be granted;
(c) determine (subject to paragraph 6) the option price of shares subject to
each Option; (d) determine the limitations, restrictions, and conditions of any
grant of Options, including whether any Option granted is an ISO or a NQO;
(e) determine (subject to paragraph 8) the time or times when each Option shall
become exercisable and the duration of the exercise period; and (f) interpret
the Plan and prescribe and rescind rules and regulations relating to it. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Option granted under it is final unless otherwise determined by the
Board. The Committee may from time to time adopt such rules and regulations for
carrying out the Plan as it may consider appropriate. No member of the Board or
the Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Option granted under it.

C. The date of grant of an Option under the Plan will be the date specified by
the Committee at the time it awards the Option.

 

67



--------------------------------------------------------------------------------

D. The Board in its discretion may take such action as may be necessary to
ensure that Options granted under the Plan qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
and applicable regulations promulgated thereunder (“Performance-Based
Compensation”). Options may be subject to such other terms and conditions as are
necessary to constitute compensation arising from their exercise or disposition
(or the disposition of any shares acquired thereunder) as Performance-Based
Compensation.

3. PARTICIPATION

A. Options may be granted to any employee of the Corporation or any Subsidiary
(each recipient of an award a “Participant”). Non-employee directors of the
Corporation shall not be eligible to receive Options pursuant to the Plan.

B. Participation in the Plan is voluntary and is not a condition of employment.
No employee of the Corporation shall have any claim or right to be granted
Options pursuant to the Plan.

C. Neither the Corporation nor any Subsidiary assumes any liability for the
income or other tax consequences arising from participation in the Plan.
Participants should consult their own tax advisors in that respect.

4. STOCK

A. All stock issued under the Plan shall be authorized but unissued common
shares of capital stock of the Corporation without par value (the “Common
Shares”).

B. The aggregate number of Common Shares which may be issued under the Plan is
8,360,000, subject to adjustment as provided in paragraph 14. The foregoing
number of shares is anticipated to be sufficient for the Corporation’s
requirements for the period ending July 1, 2008. Subject to prior applicable
regulatory approval, it is intended that additional shares will be issued under
the Plan but only after the issuance of such shares is approved at a duly
convened meeting of shareholders.

C. If any Option expires or terminates for any reason without having been
exercised in full or ceases for any reason to be exercisable in whole or in
part, the unpurchased Common Shares subject to that Option shall again be
available for grants of Options.

D. The following restrictions will apply to all grants of Options under the
Plan:

(a) the aggregate number of Shares reserved for issuance under Options granted
to Insiders (having the meaning given to the term “insiders” in the rules of the
Toronto Stock Exchange Company Manual relating to changes in capital structure
of listed companies in connection with employee stock option and stock purchase
plans, options for services, and related matters, as amended (the “TSX Rules”))
and shares reserved for issuance from treasury to Insiders under any other Share
Compensation Arrangement (having the meaning given to the term “share
compensation arrangement” in the TSX Rules), may not exceed 10% of the number of
Common Shares outstanding on a non-diluted basis at such time (“outstanding
issue”);

(b) Insiders may not, within a 12 month period, be issued a number of Common
Shares under the Plan and/or under any other Share Compensation Arrangement of
the Corporation exceeding 10% of the outstanding issue;

 

68



--------------------------------------------------------------------------------

(c) any one Insider and that Insider’s Associates (as that term is defined in
the Securities Act (Ontario)) may not, within a 12 month period, be issued a
number of Common Shares under the Plan and/or under any other Share Compensation
Arrangement of the Corporation exceeding 5% of the outstanding issue; and

(d) the number of Common Shares reserved for issuance to any one Participant
under Options granted under the Plan or under any other option to purchase
shares from treasury granted under any Share Compensation Arrangement of the
Corporation must not exceed 5% of the outstanding issue, or 4,400,000 shares.

E. The foregoing limits under this paragraph 4 will be adjusted to reflect any
adjustments in the capital of the Corporation as contemplated in paragraph 14.

5. TERM & EFFECTIVE DATE

A. This Plan was adopted by the Board on May 1, 2003. No Option may be awarded
prior to shareholder approval of this Plan.

B. This Plan shall expire on June 30, 2016 (except as to Options outstanding on
that date).

6. MINIMUM OPTION PRICE

A. The price per Common Share specified in the agreement relating to each Option
granted under the Plan shall not be lower than 100% of the fair market value of
Common Shares on the date of grant, subject to adjustment in accordance with the
provisions of paragraph 14.

B. In the case of an ISO to be granted to an employee owning stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation or any Subsidiary, the price per Common Share specified
in the agreement relating to each ISO shall not be less than one hundred and ten
percent (110%) of the fair market value of Common Shares on the date of grant.
For purposes of determining stock ownership under this paragraph, the rules of
Section 424(d) of the Code shall apply.

C. Each eligible employee may be granted Options treated as ISOs only to the
extent that, in the aggregate under this Plan and all incentive stock option
plans of the Corporation and any Subsidiary, ISOs do not become exercisable for
the first time by such employee during any calendar year with respect to stock
having a fair market value (determined at the time the ISOs were granted) in
excess of US$100,000. The Corporation intends to designate any Options granted
in excess of such limitation as NQOs. (To make this calculation the conversion
rate used shall be the noon purchase rate for U.S. dollars on the date of grant
as published by the Bank of Canada). The foregoing shall be applied by taking
Options into account in the order in which they were granted. If the Committee
determines to issue an NQO, it shall take whatever actions it deems necessary,
under Section 422 of the Code and the regulations promulgated thereunder, to
ensure that such Option is not treated as an ISO.

D. For the purposes of the Plan, “fair market value” on any particular day shall
mean the closing price on that day of the Common Shares on the Toronto Stock
Exchange, or if none is available then on the NASDAQ Stock Market. If the Common
Shares are not publicly traded at the time an Option is granted, “fair market
value” shall be deemed to be the fair value of the Common Shares as determined
by the Board after taking into consideration all factors which it deems
appropriate, including, without limitation, recent sale and offer prices of the
Common Shares in private transactions negotiated at arm’s length.

 

69



--------------------------------------------------------------------------------

7. OPTION DURATION

Each Option shall expire on the date (“Expiry Date”) specified by the Committee
and set out in, or determined in accordance with, the instrument granting the
Option (“Option Agreement”). The Expiry Date shall not be more than six
(6) years from the date of Option grant unless the Expiry Date occurs during, or
within ten (10) business days following, a period when the Participant is
prohibited by the Corporation from trading in Common Shares pursuant to its
policies (a “Blackout Period”). In such circumstances, the Expiry Date of the
Option shall be extended to the date which is ten (10) business days immediately
following the end of the Blackout Period (“Blackout Extension Period”).

8. WHEN OPTION BECOMES EXERCISABLE

Each Option shall be exercisable as follows:

A. The Option shall either be fully exercisable on the date of grant or shall
become exercisable thereafter in such installments as the Committee may specify.
Any reference to an Option in this Plan includes any installment of that Option.

B. Once an installment becomes exercisable it shall remain exercisable until
expiration or termination of the Option.

C. Subject to such trading restrictions as may be imposed by the Corporation
from time to time, each Option may be exercised at any time or from time to time
for up to the total number of Common Shares with respect to which it is then
exercisable.

D. In addition to specific instances provided in the Plan, the Committee shall
have the right to accelerate the date of exercise of any Option or installment
thereof. The date of exercise of any ISO (which has not previously been
converted to an NQO pursuant to paragraph 19) may be accelerated only if that
acceleration does not violate the annual vesting limitation set out in paragraph
6(C).

9. TERMINATION OF EMPLOYMENT

A. If a Participant ceases to be employed by the Corporation or any Subsidiary,
other than by reason of “retirement” as defined in paragraph 10, death or for
“cause” as defined in this paragraph 9, then, effective on the date that
termination becomes effective (“Without Cause Termination Date”), no further
installments of an Option will become exercisable, and the Participant may
exercise the Option to the extent the Participant could have exercised, except
to the extent the Committee accelerates the right of the Participant to exercise
an Option (in its sole and absolute discretion) on the Without Cause Termination
Date, at any time on or before the earlier of: thirty (30) days from the Without
Cause Termination Date or on the specified expiration date of the Option.

B. Employment shall be considered as continuing uninterrupted during (a) any
bona fide leave of absence (such as governmental service) or period of long term
disability, on the condition that the period of such leave of absence does not
exceed ninety (90) days, or (b) any period of long-term disability or, (c) any
period during which a Participant’s right to re-employment is guaranteed by
statute or contract. A bona fide leave of absence in excess of ninety (90) days,
taken with the written approval of the Committee shall not be considered an
interruption of employment under the Plan, provided that such written approval
contractually obligates the Corporation or any Subsidiary to continue the
employment of the Participant after the approved period of absence.

 

70



--------------------------------------------------------------------------------

C. Nothing in the Plan shall give any Participant the right to be retained in
employment by the Corporation for any period of time, nor shall it interfere
with the right of the Corporation to terminate the employment of any
Participant, with or without cause. Options granted under the Plan shall not be
affected by any change of employment within or among the Corporation, so long as
the Participant continues to be an employee of the Corporation.

D. If the employment of a Participant is terminated for Cause (defined below),
any Option or installment thereof shall terminate the last day of employment
with the Corporation and shall thereafter not be exercisable, except to the
extent the Committee accelerates the right of the Participant to exercise an
Option (in its sole and absolute discretion). “Cause” means: (i) anything that
would constitute or just cause under the laws applicable to the officer or
employment relationship between the Participant and the Corporation; (ii) the
wilful and continued failure by the Participant to perform his or her duties as
an employee or officer of the Corporation or any of its subsidiaries; or
(iii) theft, fraud, dishonesty or wilful misconduct by the Participant involving
the property, business or affairs of the Corporation or any of its subsidiaries
or the carrying out of the Participant’s duties. In granting any Option
(including any NQO), the Committee may specify that the Option shall be subject
to the restrictions set forth herein, or to such other termination or
cancellation provisions as it may determine.

10. RETIREMENT

If a Participant whose age and aggregate number of years of service with the
Corporation totals 75 or greater, ceases to be employed by the Corporation
without cause and with the intent of ceasing full-time employment with any party
(the combination of the foregoing factors and such additional factors as the
Committee in its sole discretion may from time to time determine constituting
“Retirement” for purposes of this Plan), except to the extent the Committee
accelerates the right of the Participant to exercise an Option (in its sole and
absolute discretion), no further installments of an Option will become
exercisable, and the Participant may exercise the Option to the extent the
Participant could have exercised it on the date employment ceases, at any time
on or before the earlier of: (i) the second (2nd) anniversary of that date, and
(ii) the date that the Option expires pursuant to Paragraph 7. If the
Participant dies or is incapacitated during that period, then the personal
representatives of the Participant may exercise the foregoing rights.

11. DEATH

If a Participant ceases to be employed by the Corporation or any Subsidiary by
reason of death, (i) all Options granted to the Participant shall become
exercisable immediately prior to the death of the Participant, and (ii) the
estate, personal representative or beneficiary of the Participant who has
acquired the Options by will or by the laws of the descent and distribution, may
exercise the Options to the extent the Participant could have exercised them, at
any time on or before the earlier of: (a) the first (1st) anniversary of the
date of the Participant’s death if the Participant is an executive officer,
(b) the second (2nd) anniversary of the date of the Participant’s death for all
other Participants or (c) the specified expiration date of the Option.

 

71



--------------------------------------------------------------------------------

12. ASSIGNABILITY

No Option shall be assignable or transferable by the Participant except by will
or by the laws of descent and distribution, and Options shall be exercisable
during the lifetime of the Participant only by the Participant.

13. TERMS AND CONDITIONS OF OPTIONS

A. Options shall be evidenced by instruments (which need not be identical) in
such forms as the Committee may from time to time approve. Such instruments
shall conform to the terms and conditions set forth in paragraphs 6 through 12
and may contain such other provisions, as the Committee deems advisable, which
are not inconsistent with the Plan, including restrictions applicable to Common
Shares issuable upon exercise of Options.

B. The Committee may from time to time confer authority and responsibility on
one or more of its members or one or more officers of the Corporation to execute
and deliver such instruments. The proper officers of the Corporation are
authorized and directed to take any and all action necessary or advisable from
time to time to carry out the terms of such instruments.

14. ADJUSTMENTS

Upon the happening of any of the following described events, a Participant’s
rights with respect to Options granted hereunder shall be adjusted as follows:

A. If there is any subdivision or subdivisions of the Common Shares into a
greater number of shares at any time, or in the case of the issue of shares of
the Corporation to the holders of its outstanding Common Shares by way of stock
dividend or stock dividends (other than an issue of shares to shareholders
pursuant to their exercise of a right to receive dividends in the form of shares
of the Corporation in lieu of cash dividends declared payable in the ordinary
course by the Corporation on its Common Shares), the number of Common Shares
deliverable upon the exercise of Options shall be increased proportionately, and
appropriate adjustments shall be made in the purchase price per share to reflect
such subdivision or stock dividend.

B. If there is any consolidation or consolidations of the Common Shares into a
lesser number of shares at any time, the number of Common Shares deliverable
upon the exercise of Options shall be decreased proportionately, and appropriate
adjustments shall be made in the purchase price per share to reflect such
consolidation.

C. If there is any reclassification of the Common Shares, at any time a
Participant shall accept, at the time of purchase of shares pursuant to the
exercise of an Option, in lieu of the number of Common Shares in respect of
which the Option to purchase is being exercised, the number of shares of the
Corporation of the appropriate class or classes as the Participant would have
been entitled as a result of such reclassification or reclassifications had the
Option been exercised before such reclassification or reclassifications.

D. If the Corporation is to be amalgamated or consolidated with or acquired by
another entity in a merger, sale of all or substantially all of the
Corporation’s assets or otherwise, in a single transaction or a series of
transactions, in each case as determined by the Board (an “Acquisition”), the
Committee or the board of directors of any entity assuming the obligations of
the Corporation under the Plan (the “Successor Board”), shall, as to outstanding
Options:

 

72



--------------------------------------------------------------------------------

(i) make appropriate provision for the assumption of all or part of such
Options, or the grant of options in substitution for all or part of such
Options, by the Corporation or any acquiring or successor corporation (or parent
corporation of either); or

(ii) immediately prior and subject to consummation of the Acquisition,
accelerate in full Participants’ rights to exercise all outstanding Options and
provide for the termination, effective upon the closing of the Acquisition, of
all outstanding Options; or

(iii) terminate all such Options in exchange for a cash payment equal to the
excess, if any, of the fair market value of the shares subject to such Options
(whether then exercisable or not) over the exercise price thereof;

provided, however, that in the event option (i) is chosen, Options shall become
immediately exercisable for any Participant whose employment is terminated
without Cause (as defined in this paragraph 9D), or who terminates his
employment for Good Reason (as such term is defined below), within 3 months
prior to the Acquisition for reasons relating primarily to the Acquisition, or
within 12 months following the Acquisition.

“Good Reason” means: (a) without the Participant’s express written consent, the
assignment to the Participant of any duties materially inconsistent with the
Participant’s position, duties and responsibilities with the Corporation, except
in connection with the termination of the Participant’s employment for Cause or
as a result of the Participant’s death, disability or retirement; (b) any
material reduction in the Participant’s annual base salary, benefits or
perquisites, not similarly applied to all similarly situated employees of the
Corporation; (c) any material reduction in the Participant’s right to earn
incentive compensation, not similarly applied to all similarly situated
employees of the Corporation, excluding a reduction caused by the failure of the
Participant or the Corporation to meet incentive compensation targets or goals;
(d) the failure to continue the Participant’s participation in any share option,
share purchase, profit-sharing, bonus or other incentive compensation plan not
similarly applied to all similarly situated employees of the Corporation, unless
a plan providing a substantially similar opportunity is substituted; (e) the
location of the facilities where the Participant is based being relocated
(X) more than 31 miles from its location and (Y) more than 31 miles further from
the Participant’s principal residence; (f) a significant diminution in the
nature and scope of the Participant’s authority, duties or responsibilities not
consented to by the Participant in writing; or (g) any other act or omission
which would constitute constructive dismissal or constructive termination of the
Participant’s employment pursuant to the laws of the jurisdiction applicable to
the Participant’s employment.

E. Despite the foregoing, any adjustments made pursuant to subparagraphs A, B, C
or D with respect to ISOs shall be made only after the Committee, after
consulting with counsel for the Corporation, determines whether such adjustments
would constitute a “modification” of those ISOs (as that term is defined in
Section 424 of the Code) or would cause any adverse tax consequences for their
holders. If the Committee determines that those adjustments would constitute a
“modification” of those ISOs, it may, subject to prior applicable regulatory
approval, refrain from making such adjustments.

F. If there is any proposed winding up, dissolution or liquidation of the
Corporation, each Option will terminate immediately prior to the consummation of
such proposed action or at such other time and subject to such other conditions
as shall be determined by the Committee.

G. Except as expressly provided herein, no issuance by the Corporation of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Options. No adjustments
shall be made for dividends paid in cash or in property other than securities of
the Corporation.

H. No fractional shares shall be issued under the Plan. A Participant will
receive cash in lieu of fractional shares.

 

73



--------------------------------------------------------------------------------

I. Upon the happening of any of the foregoing events described in subparagraphs
A, B, C or D above, the class and aggregate number of shares set forth in
paragraph 4 hereof that are subject to Options which previously have been or
subsequently may be granted under the Plan shall also be appropriately adjusted
to reflect the events described in such subparagraphs. The Committee or the
Successor Board shall determine the specific adjustments to be made under this
paragraph 14 and, subject to paragraph 2, its determination shall be conclusive.

15. EXERCISE OF OPTIONS

A. An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company at its principal office address, or to such
transfer agent as the Company shall designate. The notice shall identify the
Option being exercised, specify the number of shares as to which such Option is
being exercised, and be accompanied by full payment of the purchase price
therefor either (a) in Canadian dollars in cash or by certified cheque, (b) at
the discretion of the Committee and consistent with applicable law, through the
delivery of an assignment to the Company of a sufficient amount of the proceeds
from the sale of the Common Shares acquired upon exercise of the Option and an
authorization to the broker or selling agent to pay that amount to the Company,
which sale shall be at the Participant’s direction at the time of exercise, or
(c) at the discretion of the Committee, by such other method as it deems
appropriate, subject to such regulatory approval as may be required. If the
Committee exercises its discretion to permit payment of the exercise price of an
Option by means of the methods set forth in clauses (b) or (c) above, that
discretion shall be exercised in writing at the time of the grant of the Option
in question.

B. The holder of an Option shall not have the rights of a shareholder with
respect to the Common Shares subject to Option until the date of issuance of a
stock certificate to the Participant for such Common Shares. Except as expressly
provided above in paragraph 14 with respect to changes in capitalization and
stock dividends, no adjustment shall be made for dividends or similar rights for
which the record date is before the date such stock certificate is issued.

16. CONDITIONS OF EXERCISE

Each Option shall be subject to the requirement that, if at any time the
Committee or counsel for the Corporation shall determine, in its reasonable
discretion, that the listing, registration or qualification of the Common Shares
subject to such Option upon any stock exchange or under any applicable law, or
the consent or approval of any governmental body, is necessary or desirable, as
a condition of, or in connection with, the granting of such Option or the issue
or purchase of shares thereunder, no such Option may be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee and counsel for the Corporation.

 

74



--------------------------------------------------------------------------------

17. TERM & AMENDMENT OF THE PLAN

The Board may amend, suspend or terminate this Plan, or any portion thereof, at
any time, subject to those provisions of applicable law (including, without
limitation, the rules, regulations and policies of the Toronto Stock Exchange
and the NASDAQ Stock Market), if any, that require the approval of shareholders
or any governmental or regulative body. However, except as expressly set forth
herein, no action of the Committee, Board or shareholders shall alter or impair
the rights of a Participant without the consent of the affected Participant,
under any Option previously granted to the Participant. Without limiting the
generality of the foregoing, the Board may make the following types of
amendments to the Plan without seeking shareholder approval:

 

(a)

amendments of a “housekeeping” or ministerial nature including, without limiting
the generality of the foregoing, any amendment for the purpose of curing any
ambiguity, error or omission in the Plan or to correct or supplement any
provision of the Plan that is inconsistent with any other provision of the Plan;

 

(b)

amendments necessary to comply with the provisions of applicable law (including,
without limitation, the rules, regulations and policies of the Toronto Stock
Exchange and the NASDAQ Stock Market);

 

(c)

amendments necessary in order for awards to qualify for favorable treatment
under Sections 162(m), 409A or 422 of the Code, or any successor provisions;

 

(d)

amendments respecting administration of the Plan;

 

(e)

any amendment to the vesting provisions of the Plan or any Option;

 

(f)

any amendment to the early termination provisions of the Plan or any Option,
whether or not such Option is held by an Insider, provided such amendment does
not entail an extension beyond the original expiry date;

 

(g)

any amendment to the termination provisions of the Plan or any Option, other
than an Option held by an Insider in the case of an amendment extending the term
of an Option, provided any such amendment does not entail an extension of the
expiry date of such Option beyond its original expiry date;

 

(h)

the addition or modification of a cashless exercise feature, payable in cash or
Common Shares, which provides for a full deduction of the number of underlying
Common Shares from the Plan reserve;

 

(i)

amendments necessary to suspend or terminate the Plan; and

 

(j)

any other amendment, whether fundamental or otherwise, not requiring shareholder
approval under applicable law (including, without limitation, the rules,
regulations and policies of the Toronto Stock Exchange and the NASDAQ Stock
Market).

 

Shareholder

approval will be required for the following types of amendments:

 

(i)

any amendment to permit non-employee directors of the Corporation to be eligible
to receive Options pursuant to the Plan;

 

(ii)

any amendment to permit the assignment or transfer of Options other than as
permitted in Section 12 of the Plan;

 

75



--------------------------------------------------------------------------------

(iii) the addition or modification of a cashless exercise feature, payable in
cash or Common Shares, which does not provide for a full deduction of the number
of underlying Common Shares from the Plan reserve;

(iv) amendments to the number of Common Shares issuable under the Plan,
including an increase to a fixed maximum number of Common Shares or a change
from a fixed maximum number of Common Shares to a fixed maximum percentage;

(v) any amendment to Section 7 of the Plan that increases the length of the
Blackout Extension Period;

(vi) any amendment which would result in the exercise price for any Option
granted under the Plan being lower than the fair market value of the Common
Shares at the time the Option is granted;

(vii) any amendment which reduces the exercise price or purchase price of an
Option, including through the cancellation and reissue of Options;

(viii) any amendment extending the term of an Option beyond its original Expiry
Date except as otherwise permitted pursuant to Section 7 of the Plan;

(ix) the adoption of any option exchange scheme involving Options; and

(x) amendments required to be approved by shareholders under applicable law
(including, without limitation, the rules, regulations and policies of the
Toronto Stock Exchange and the NASDAQ Stock Market).

In the event of any conflict between subsections (a) to (j) and subsections
(i) to (x), above, the latter shall prevail to the extent of any conflict.

18. CONVERSION OF ISOs INTO NQOs

The Committee, at the written request of any Participant, may, in its discretion
and subject to such regulatory approval as may be required, take such actions as
may be necessary to convert that Participant’s ISOs that have not been exercised
on the date of conversion into NQOs at any time prior to the expiration of such
ISOs, regardless of whether the Participant is an employee of the Corporation or
a Subsidiary at the time of such conversion. Such actions may include, but are
not limited to, extending the exercise period or reducing the exercise price of
the appropriate installments of such ISO. At the time of conversion, the
Committee (with the consent of the Participant) may impose such conditions on
the exercise of the resulting NQOs as the Committee in its discretion may
determine, on the condition that those conditions shall not be inconsistent with
this Plan. Nothing in the Plan shall be deemed to give any Participant the right
to have ISOs converted into NQOs, and no conversion shall occur until and unless
the Committee takes appropriate action.

19. APPLICATION OF FUNDS

The proceeds received by the Corporation from the sale of Common Shares pursuant
to Options granted under the Plan shall be used for general corporate purposes.

 

76



--------------------------------------------------------------------------------

20. GOVERNMENTAL REGULATION

A. The Corporation’s obligations to sell and deliver Common Shares under this
Plan are subject to the approval of any governmental or regulatory authority
required in connection with the authorization, issuance or sale of such shares.

B. Government regulations may impose reporting or other obligations on the
Corporation with respect to the Plan. For example, the Corporation may be
required to send tax information statements to employees and former employees
that exercise Options, and the Corporation may be required to file tax
information returns reporting the income received by participants in connection
with the Plan.

21. WITHHOLDING OF ADDITIONAL INCOME TAXES

Upon the exercise of an Option, the making of a Disqualifying Disposition (as
defined in paragraph 22) or the vesting or transfer of restricted Common Shares
acquired on the exercise of an Option, or the making of a distribution or other
payment with respect to such Common Shares, the Corporation may withhold taxes
in respect of amounts that constitute compensation included in gross income. The
Committee in its discretion may condition (a) the exercise of an Option or
(b) the vesting of restricted Common Shares acquired by exercising an Option, on
the Participant’s making satisfactory arrangement for withholding. Such
arrangement may include payment by the Participant in cash or by cheque
(certified in its discretion) of the amount of the withholding taxes or, at the
discretion of the Committee, by the Participant’s delivery of previously held
Common Shares or the withholding of Common Shares otherwise deliverable upon
exercise of an Option having an aggregate fair market value equal to the amount
of such withholding taxes.

22. DISQUALIFYING DISPOSITION BY PARTICIPANT

By accepting an ISO granted under the Plan, each Participant agrees to notify
the Corporation in writing immediately after the Participant makes a
disqualifying disposition of any Common Shares received pursuant to the exercise
of an ISO (a “Disqualifying Disposition”). Disqualifying Disposition means any
disposition (including any sale) of such stock on or before the later of (a) two
years from the date the employee was granted the ISO under which he acquired
such stock, or (b) one year after the employee acquired such stock by exercising
such ISO. If the employee has died before such stock is sold, these holding
period requirements do not apply and no Disqualifying Disposition will
thereafter occur.

23. GOVERNING LAW

The validity and construction of the Plan and the instruments evidencing Options
shall be governed by the laws of the Province of Ontario, Canada.

 

77